EXHIBIT 23 Consent Of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements No. 033-28843, 333-119638, 333-111004, 333-109220, 333-70862, 333-45750, 333-88899, 333-43117, 333-22323, 033-56145, 033-56147, 333-160143, and 333-169144 on Form S-8 and in the Registration Statements No. 333-145671, 333-91966, and 333-98741 on Form S-3 of Charming Shoppes, Inc., of our report dated March 24, 2011, with respect to the consolidated financial statements and schedule of Charming Shoppes, Inc., and our report dated March 24, 2011, with respect to the effectiveness of internal control over financial reporting of Charming Shoppes, Inc. included in this Annual Report (Form 10-K) for the year ended January 29, 2011. /S/ ERNST & YOUNG LLP Philadelphia, Pennsylvania March 24, 2011
